Case 3:19-cr-00164-CWR-LRA Document 14 Filed 08/26/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

   
     

  

iain
Re DE Pl uty

UNITED STATES OF AMERICA
v. CRIMINAL NO. 3:19-cr-164-CWR-LRA
HUMBERTO SALVADOR-LOPEZ

TRIAL ORDER

The above case has been set for TRIAL to begin at 9:00 a.m. on October 21, 2019, at the Thad
Cochran United States Courthouse, 501 East Court Street, 5th floor, Courtroom Number 5-B,
Jackson, Mississippi, Judge Carlton W. Reeves presiding.

All dispositive motions and memoranda must be filed in CM/ECF no later than twenty days
before the beginning of the calendar-term listed above. The Government shall have ten days to
respond. !

Dispositive motions will be decided on the memoranda of authorities unless the Court
decides otherwise on its own motion or upon written request by counsel, in which event the
evidentiary hearing or oral argument will be held five days before the beginning of the calendar
term listed above.

All non-dispositive motions must be filed no later than thirty days before the beginning of
the calendar term listed above, and should be noticed for hearing before the United States
Magistrate Judge for a date to be obtained from the Magistrate Judge’s Courtroom Deputy. It is the
absolute responsibility of each attorney filing non-dispositive motions to consult with the
Magistrate Judge’s Courtroom Deputy and opposing counsel to obtain a mutually acceptable
hearing date.

Proposed 1} JURY INSTRUCTIONS, 2) EXHIBIT LIST and 3) WITNESS LIST must be
electronically submitted to the presiding judge’s chambers email address with copies to opposing
counsel three business days before the actual trial date.

1) INSTRUCTIONS: Opposing counsel is to be furnished one copy of the jury
instructions. These instructions should bear the instruction number (e.g., “D-1” or “G-1”) in the
bottom right hand corner of the document and should not bear the style, number of the case, or
which party submitted it. A list of authorities in support thereof should appear at the bottom of
each instruction,

 

'Tfany deadline in this Order falls on a weekend or holiday, the deadline shall be the preceding
Friday.

 
Case 3:19-cr-00164-CWR-LRA Document 14 Filed 08/26/19 Page 2 of 3

2) EXHIBIT LIST: Opposing counsel with one copy of the exhibit list. The exhibit
list must reflect the style and number of case, exhibit number and description. Leave Sponsor and
ID or Evidence columns blank, Double space between exhibits. See attached exhibit list.

3) WITNESS LIST: Opposing counsel is to be furnished with one copy of the witness
list.

es
SO ORDERED: He day of

 

“UNITED STATES MAGISTRATE JUDGE

f

I acknowle dge receipt of this Order:

         

a

“(Defense Counsel)

Bétendant}

 

 

 
Case 3:19-cr-00164-CWR-LRA Document 14 Filed 08/26/19 Page 3 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

UNITED STATES OF AMERICA
Vv. CRIMINAL NO. 3:19-cr-164-CWR-LRA

HUMBERTO SALVADOR-LOPEZ
EXHIBITS
NUMBER DESCRIPTION SPONSOR LD. EVID.

G-1 (Give a brief description of (leave blank--------- )
the exhibit)

D-1

 
